This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
         Robert A. CONDON, Technical Sergeant
            United States Air Force, Appellant
                          No. 17-0392
                      Crim. App. No. 38765
       Argued January 23, 2018—Decided March 1, 2018
       Military Judges: Wendy L. Sherman (arraignment);
                     Vance H. Spath (trial)
   For Appellant: Philip D. Cave, Esq. (argued); Major
   Johnathan D. Legg and Captain Patricia Encarnación Mi-
   randa (on brief).
   For Appellee: Mary Ellen Payne, Esq. (argued); Colonel
   Katherine E. Oler and Lieutenant Colonel Joseph Kubler
   (on brief); Captain Tyler B. Musselman.
   Chief Judge STUCKY delivered the opinion of the
   Court, in which Judges RYAN, OHLSON, and SPARKS,
   and Senior Judge EFFRON, joined.
                      _______________

   Chief Judge STUCKY delivered the opinion of the Court.

    We granted review to determine whether the military
judge abused his discretion in declining to give the entire
defense-proposed instruction defining the term “incapable of
consenting.” We specified an additional issue to determine
whether he erred in admitting part of a recorded statement
in which Appellant invoked his right to counsel. We hold
that the military judge did not abuse his discretion in declin-
ing to give additional instruction on the meaning of “incapa-
ble of consenting.” We further hold that Appellant was not
prejudiced by the admission of his invocation at trial. There-
fore, we affirm the decision of the United States Air Force
Court of Criminal Appeals (CCA).
                     I. Procedural History
  A general court-martial comprised of officer and enlisted
members convicted Appellant, contrary to his pleas, of dere-
            United States v. Condon, No. 17-0392/AF
                     Opinion of the Court

liction of duty, rape, sexual assault, stalking, forcible sodo-
my, assault consummated by a battery as a lesser included
offense of aggravated assault, obstruction of justice, and
false imprisonment, 1 in violation of Articles 92, 120, 120a,
125, 128, and 134, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. §§ 892, 920, 920a, 925, 928, 934 (2012).
The members sentenced Appellant to a dishonorable dis-
charge, confinement for thirty years, forfeiture of all pay and
allowances, and reduction to E-1. The convening authority
approved the sentence and, except for the dishonorable dis-
charge, ordered it executed.
    After considering, among other issues, whether the mili-
tary judge should have provided the defense-requested in-
struction on the meaning of “incapable,” the CCA concluded
the military judge did not err in failing to give any instruc-
tion on the term and affirmed. United States v. Condon, No.
ACM 38765, 2017 CCA LEXIS 187, at *43, *47, 2017 WL
1325643, at *16 (A.F. Ct. Crim. App. Mar. 10, 2017) (un-
published). We granted review, specifying in addition the
issue of the admission of Appellant’s invocation. United
States v. Condon, 76 M.J. 435 (C.A.A.F. 2017) (order grant-
ing review).
                      II. The Instruction
    Since granting Appellant’s petition for review, we have
decided United States v. Bailey, 77 M.J. 11 (C.A.A.F. 2017).
In that case we concluded that, in light of the other defini-
tions given by the military judge, “the phrase ‘incapable of
consenting’ does not require additional definition and there-
fore instruction on this point was not required.” Id. at 15.
    The military judge in Appellant’s case gave part of the
requested instruction, defining “impaired,” as well as the
definitions of “consent” from the Military Judges’
Benchbook. See Dep’t of the Army, Pam. 27-9, Legal Ser-
vices, Military Judges’ Benchbook ch. 3, para. 3-45-14.d.,
Note 8 (2014). With these definitions, the military judge “al-
lowed the panel to understand the element ‘incapable of con-


    1 This was charged as a violation of Fl. Stat. § 787.02,
assimilated into federal law by 18 U.S.C. § 13, a crime or offense
not capital.



                                2
            United States v. Condon, No. 17-0392/AF
                     Opinion of the Court

senting.’ ” Bailey, 77 M.J. at 15. Therefore, we hold that the
military judge did not abuse his discretion in failing to give
the proposed incorrect instruction, or a sua sponte instruc-
tion, on a term readily understandable by the members. See
United States v. Carruthers, 64 M.J. 340, 346 (C.A.A.F.
2007) (stating that a military judge does not abuse his dis-
cretion by declining to give a proposed instruction substan-
tially covered by the given instruction).
                     III. The Invocation
    Agents of the Air Force Office of Special Investigations
(AFOSI) interrogated Appellant regarding his sexual en-
counter with Airman First Class (A1C) ML. Appellant ini-
tially waived his rights but later invoked his right to counsel
saying “I’m not going to do this anymore. Put it this way, I
want a lawyer, and I don’t want to answer any more ques-
tions.” A few minutes after Appellant’s invocation, Special
Agent (SA) Mark Paradis told Appellant AFOSI had ob-
tained a warrant to search Appellant’s home and asked for a
key to do so. SA Paradis also brought in a local sheriff’s in-
vestigator to try to persuade Appellant to offer up his house
key. In response to the men trying to convince him to pro-
vide the key, Appellant said “[o]kay, I’d like to re-approach
and talk to you …. This is embarrassing man, I don’t want
people shuffling through my stuff.” After SA Paradis read
Appellant his rights anew, Appellant waived his right to
counsel and spoke with the agents.
   The military judge denied a defense motion to suppress
Appellant’s statements following his invocation of counsel,
and the Government introduced the videotape of the inter-
rogation. Immediately before the tape was to be played for
the members, defense counsel objected to the admission of
the invocation and, in the alternative, requested a limiting
instruction. The military judge denied the objection, conclud-
ing it would be less confusing for the members if he gave the
limiting instruction on the invocation than to redact the in-
vocation and instruct the members on the resulting gap in
the recording.
   Before playing the tape, the military judge instructed the
members that they should draw no adverse inference from
the invocation of the right to counsel recorded on the video.



                              3
            United States v. Condon, No. 17-0392/AF
                     Opinion of the Court

Although the military judge told counsel and the members
that he would give additional instructions on this issue be-
fore findings, neither his final written nor spoken instruc-
tions to the members included further instructions on the
invocation. After the members saw the video, neither the
parties nor the military judge mentioned Appellant’s invoca-
tion during the remaining four days of the trial.
    “The fact that the accused during official questioning and
in exercise of rights under the Fifth Amendment to the
United States Constitution or Article 31 … requested coun-
sel … is not admissible against the accused.” Military Rule
of Evidence (M.R.E.) 301(f)(2). We review claims of an im-
proper reference to an accused’s invocation of his constitu-
tional rights de novo. United States v. Moran, 65 M.J. 178,
181 (C.A.A.F. 2007). “A finding or sentence of court-martial
may not be held incorrect on the ground of an error of law
unless the error materially prejudices the substantial rights
of the accused.” Article 59(a), UCMJ, 10 U.S.C. § 859(a)
(2012). Where, as here, the alleged error is of constitutional
dimensions, we must conclude beyond a reasonable doubt
that it was harmless before we can affirm. United States v.
Jerkins, __ M.J. __, __ (6) (C.A.A.F. 2018).
    To conclude that such an error is harmless beyond a rea-
sonable doubt, we must be convinced that the error did not
contribute to the verdict. United States v. Chisum, 77 M.J.
176, 179 (C.A.A.F. 2018). That an error did not contribute to
the verdict is “not, of course to say that the jury was totally
unaware of that feature of the trial later held to have been
erroneous. It is, rather, to find that error unimportant in re-
lation to everything else the [panel] considered on the issue
in question, as revealed in the record.” Moran, 65 M.J. at
187 (internal quotation marks omitted) (citation omitted). In
Appellant’s case, we need not determine whether the admis-
sion of his invocation was error because we conclude he suf-
fered no prejudice as a result—that is, even if the members
were aware of the invocation later, the inclusion of it was
“unimportant in relation to everything else the [panel] con-
sidered” in the case. Id. (internal quotation marks omitted)
(citation omitted). As part of our analysis, we first consider
whether the effect of the included invocation “was dampened
by the minor part [it] played” in Appellant’s trial. Id.; see al-


                               4
           United States v. Condon, No. 17-0392/AF
                    Opinion of the Court

so United States v. Sidwell, 51 M.J. 262, 265 (C.A.A.F. 1999)
(holding that the government’s witness’s brief mention of the
appellant’s invocation of rights “was an isolated reference”
which was harmless beyond a reasonable doubt in the con-
text of the entire record). The Government introduced the
interrogation tape on the second day of Appellant’s six-day
trial. The record reveals no other mention of the invocation
by the military judge or the parties for the remaining four
days of the trial. We conclude, therefore, that the invocation
issue played a minor role in Appellant’s court-martial.
    Second, the members did not see Appellant’s invocation
in a vacuum. Having just heard the military judge’s instruc-
tion not to make an adverse inference from Appellant’s invo-
cation, the members heard Appellant’s invocation followed
by his continuing proclamations of his innocence throughout
the interrogation. The record presents no evidence to rebut
the presumption that the members followed the military
judge’s instructions. See United States v. Taylor, 53 M.J.
195, 198 (C.A.A.F. 2000).
    Finally, the Government had a strong case against Ap-
pellant. See Moran, 65 M.J. at 187–88 (holding that the gov-
ernment’s comment on the appellant’s invocation of rights
did not contribute to the appellant’s conviction due to the
strength of the government’s evidence). A1C ML testified at
Appellant’s court-martial, explaining her persistence in try-
ing to leave Appellant’s home and her attempts to ward him
off physically. During his interrogation with AFOSI, Appel-
lant revealed that on the night of the assault, he did not
want A1C ML to leave his home, despite her repeatedly
stated desire to leave. And the AFOSI agents interrogating
Appellant a few days after the assault noticed that he had
scratches on his forearms, where A1C ML testified she
scratched Appellant in self-defense. Furthermore, DNA tak-
en from underneath A1C ML’s fingernails matched Appel-
lant, and DNA swabs from the red mark on A1C ML’s
shoulder revealed Appellant’s saliva, supporting her asser-
tion that he bit her there during the assault.
    In defense counsel’s own words, Appellant’s invocation
comprised a “very narrow portion” of the AFOSI interroga-
tion video. Considering the length of the trial; the military
judge’s preemptive instructions to the members regarding


                              5
           United States v. Condon, No. 17-0392/AF
                    Opinion of the Court

Appellant’s invocation; the brevity of the invocation; the ab-
sence of any other mention, by anyone, of the invocation
throughout the remaining four days of the court-martial;
and the strength of the Government’s case against Appel-
lant, we conclude there is no reasonable probability the ad-
mission of Appellant’s invocation contributed to the verdict.
Therefore, we hold that Appellant suffered no prejudice by
the admission of his invocation of his right to counsel.
                       IV. Judgment
   The judgment of the United States Air Force Court of
Criminal Appeals is affirmed.




                              6